Citation Nr: 0429326	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  97-33 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for residuals of a neck 
injury.

2. Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1989 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, denied service 
connection for a low back condition (claimed as back injury), 
and service connection for a neck condition (claimed as neck 
injury).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran contends that her cervical spine and low back 
disabilities are residuals from a motor vehicle accident that 
she sustained during service.

The veteran's service medical records reflect that in June 
1991, she complained of a neck injury as a result of a motor 
vehicle accident.  She sought treatment and was assessed with 
a whiplash injury, for which she was provided with a neck 
brace.  The veteran subsequently complained of low back pain 
in January 1992, May 1993 and June 1993.  Her April 1995 
separation examination reveals that her spine was normal on 
clinical evaluation; however, the clinician also noted that 
the veteran suffers from chronic low back syndrome.  On her 
April 1995 report of medical history, the veteran noted 
recurrent back pain.  In June 1996, she submitted her claim 
for service connection for residuals of neck and low back 
injuries.  

A November 1999 VA examination diagnosed the veteran with a 
cervical spine strain and a lumbar spine strain.  However, 
the clinician did not provide any opinion as to the etiology 
of the diagnoses.

The Board notes that it remanded this case in February 2004 
with instructions for the RO to schedule the veteran for a VA 
examination for the purpose of obtaining a medical opinion as 
to the severity and etiology of the veteran's current neck 
and low back disabilities.  While it is clear that the RO 
made the requisite request to the appropriate VA medical 
facility, there is no evidence that the VA medical facility 
ever contacted the veteran to inform her as to the time, 
date, and location of the examination.  The veteran's service 
representative correctly made this point in an informal 
hearing presentation in September 2004.  As a result, the 
veteran failed to report for the examination.  Clearly the 
Board cannot hold the veteran responsible for failing to 
report for her examination if she was not provided with the 
requisite notice.  The Board cannot deny the veteran's claim 
based on her failure to report for an examination for which 
she was not notified; nor can the Board grant the veteran's 
claim without competent medical evidence that the veteran's 
current disabilities are at least as likely as not related to 
her injuries sustained during service.  Consequently, the 
Board must remand the case back to the RO so that the veteran 
can be scheduled for a VA examination.  
 
The RO should also ensure compliance with the Veterans 
Assistance Claims Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified, in pertinent part, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), to include what the 
appellant must show to prevail in this claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  See C.F.R. § 3.102 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations. The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claims of service connection for 
residuals of a neck injury, and residuals 
of a low back injury, of the impact of 
the notification requirements on her 
claims. 

2.  Then, the RO should schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
nature and severity of any disability of 
the cervical spine and lumbar spine.  The 
claims file must be made available to and 
reviewed by the clinician.  The clinician 
should note that the veteran's service 
medical records indicate that: 1) in June 
1991 she complained of a neck injury 
sustained in a motor vehicle accident and 
was assessed with whiplash injury; 2) 
during January 1992, May 1993 and June 
1993, she complained of low back pain; 3) 
the report of her April 1995 separation 
examination identifies chronic low back 
syndrome; and 4) her April 1995 
separation report of medical history 
indicates complaints of recurrent back 
pain.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or more likelihood) 
that any current disability of the 
veteran's cervical spine or lumbar spine 
is a residual of the veteran's June 1991 
motor vehicle accident, or is otherwise 
related to any findings set forth in the 
service medical records.  Any opinion 
expressed must be accompanied by a 
rationale.  If the clinician finds it 
impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3. The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4. Thereafter, the RO should readjudicate 
the issues on appeal. If the benefits 
sought remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


